DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Claims 1-11, and 13-21 are allowed in this Office action.

Terminal Disclaimer
The terminal disclaimer filed on June 3, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Pat. No. US 11310054, App. No. US 16446512, and App. No. US 16446528 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Summary of Related Prior Art
The following prior art are deemed relevant to the claims:
Hurley et al. (Pub. No. US 2020/0394159) teaches a scalable, secure, efficient, and adaptable distributed digital ledger transaction network. Indeed, the disclosed systems can reduce storage and processing requirements, improve security of implementing computing devices and underlying digital assets, accommodate a wide variety of different digital programs (or “smart contracts”), and scale to accommodate billions of users and associated digital transactions. A host of features is utilized that improve storage, account/address management, digital transaction execution, consensus, and synchronization processes. 
Castellucci et al. (Pub. No. US 2016/0254906) teaches a verifiable, redactable log, which, in some embodiments, may contain multiple hash values per entry in order to sever confidentiality of a log from verifiability. Logs may be verified using recalculation of hashes and verification of trusted digital signatures. In some embodiments, the log may be divided into segments, each signed by a time server or self-signed using a system of ephemeral keys. Log messages regarding specific objects or events may be nested within the log to prevent reporting omission. The logging system may receive events or messages to enter into the log.
Farrugia et al. (Pub. No. US 2007/0220261) teaches verifying the integrity of digital content. At a source of the digital content, the method generates a signature for the digital content by applying a hashing function to a particular portion of the digital content, where the particular portion is less than the entire digital content. The signature and the digital content are supplied to a device. At the device, the hashing function is applied to the particular portion of the digital content in order to verify the supplied signature, and thereby verifies the integrity of the supplied digital content.
Mashima et al. (Pub. No. US 2015/0033024) teaches receiving data and first path-metadata. The first path-metadata may include a first entity identifier. The first entity identifier may be associated with a first receiving entity that receives the data and the first path-metadata from an originating entity. The first path-metadata may also include a first digital signature associated with the originating entity. The method may further include receiving second path-metadata that may include the first path-metadata and a second entity identifier associated with a second receiving entity. The second path-metadata may also include a second digital signature associated with the first receiving entity. 
Pratkanis (Pub. No. US 2020/0174990) teaches accountably redacting selected data from a blockchain, distributed ledger, or other Merkle-Linked (or partial Merkle-Linked) data structure are disclosed. Redacting selected elements from a data element and using a proof to show that the redaction was performed correctly; in this manner, it may not be necessary to retain the original version of redacted data element, since the redacted version and the proof are enough to maintain system integrity.
Venable et al. (Pub. No. US 2020/0320204) teaches a blockchain system in which (a) data of past transactions can be removed from the storage of network nodes based on node permissions, and (b) in which data can be made invisible to users based on user-specific or group-specific permissions. The blockchain system stores cryptographic proofs of data on an immutable ledger. The data itself is maintained within the blockchain system such that it can be partially or fully removed, while maintaining the integrity of the ledger.
Tran et al. (Pub. No. US 2020/0251213) teaches embedding a hash and then adapting a future document to match the hash is also impossible (due to the pre-image resistance of hash functions). Hence, once the blockchain confirms the transaction generated for the digital asset, its existence is proven, permanently, with no trust required. To manually confirm the asset's existence at the timestamped time, the system calculates the document's SHA256 digest. The existence of that transaction in the blockchain proves that the digital asset (or intellectual property) existed at the time the transaction got included into a block.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance of Claims 1-11, and 13-21:
In interpreting the claims filed on 7 February 2022, the updated search/examination, the prosecution histories of the instant application and all related applications associated with the Terminal Disclaimer above, in light of the interview dated 3 June 2022 and the available prior art, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claims 1, 7, and 14.
Other dependent claims are also allowed based on their dependencies on claims 1, 7, and 14.
Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

           

/SON T HOANG/Primary Examiner, Art Unit 2169       
June 3, 2022